IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                   DIVISION ONE
                      Respondent,
                                                   No. 80238-1-I
               v.
                                                   UNPUBLISHED OPINION
 WILLIAM H. DIXON III,

                      Appellant.


       DWYER, J. — William H. Dixon III appeals from the judgment entered on a

jury’s verdict finding him guilty of two counts of bail jumping. He contends that

the jury’s verdict on the second count of bail jumping was not supported by a

constitutionally sufficient quantum of evidence. Specifically, he avers that there

was insufficient evidence adduced to establish that he was released from

custody with knowledge of the requirement that he subsequently personally

appear before the court. We disagree. A certified copy of a court order tended

to prove that he was released with such knowledge. The jury was entitled to

draw the inference that he was not in custody on the day of the missed hearing

as a result of the entry of that order. Accordingly, we affirm.

                                          I

       In June 2017, William H. Dixon III was charged with one count of

trafficking in stolen property. He pleaded guilty to the charge in March 2019.

During the nearly two-year period in which the trafficking charge was pending,
No. 80238-1-I


Dixon missed court appearances on August 4, 2017, and January 19, 2018. In

response, the State charged him with two counts of bail jumping.

      At trial, to prove the first count of bail jumping, the State introduced (1) the

information charging Dixon, (2) an order releasing Dixon on July 31, 2017 and

requiring him to return on August 4, 2017, and (3) a clerk’s minute sheet from

August 4, 2017 indicating that Dixon had failed to appear in court on that date.

      To prove the second count of bail jumping, the State introduced two

additional pieces of evidence. First, an order dated December 1, 2017 setting

future court dates and conditions of Dixon’s release from custody, and requiring

Dixon to return to court on January 19, 2018. Second, a clerk’s minute sheet

from January 19, 2018, indicating that, once again, Dixon had not appeared for

the hearing. The order dated December 1, 2017 was titled “Order Setting Dates

and Conditions of Release.” However, preprinted boxes on the form order

located next to language for setting bail and releasing a defendant on personal

recognizance, respectively, were not checked. Elsewhere, the order required

that Dixon reside at a specific address, remain in Washington, and have no

contact with a certain boat dealer. The dates handwritten on the order

established the next hearings on the matter. There was no signature on the line

marked “defendant.” However, a signature and a bar number appeared on the

line marked “attorney for defendant.” Subsequent to the entry of the order, Dixon

was released from custody.

      Dixon was convicted of both counts. He appeals from the judgment

entered on the second count.


                                          2
No. 80238-1-I


                                            II

       Dixon claims that insufficient evidence supports his conviction for bail

jumping by missing the January 19 court date. Because a rational trier of fact

could have found that all of the elements of bail jumping had been proved

beyond a reasonable doubt, we disagree.

       The due process clauses of the federal and state constitutions require that

the government prove every element of a crime beyond a reasonable doubt.

Apprendi v. New Jersey, 530 U.S. 466, 476-77, 120 S. Ct. 2348, 147 L. Ed. 2d
435 (2000) (citing U.S. CONST. amend. XIV, § 1); State v. Johnson, 188 Wash. 2d
742, 750, 399 P.3d 507 (2017) (citing W ASH. CONST. art. I, § 3). After a verdict,

the relevant question when reviewing a challenge to the sufficiency of the

evidence is “whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319,

99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).

          “A claim of insufficiency admits the truth of the State’s evidence and all

inferences that reasonably can be drawn therefrom.” State v. Salinas, 119
Wash. 2d 192, 201, 829 P.2d 1068 (1992). “[A]ll reasonable inferences from the

evidence must be drawn in favor of the State and interpreted most strongly

against the defendant.” State v. Partin, 88 Wash. 2d 899, 906-07, 567 P.2d 1136

(1977).




                                            3
No. 80238-1-I


       The elements of bail jumping are set forth in former RCW 9A.76.170(1)

(2001), 1 which provides:

       Any person having been released by court order or admitted to bail
       with knowledge of the requirement of a subsequent personal
       appearance before any court of this state . . . and who fails to
       appear . . . is guilty of bail jumping.

       Thus, to prove that Dixon was guilty of bail jumping, the State was

required to establish (1) that he was held for, charged with, or convicted of a

particular crime, (2) that he was released by court order or admitted to bail with

the requirement of a subsequent personal appearance, and (3) that he knowingly

failed to appear as required. State v. Williams, 162 Wash. 2d 177, 183-84, 170 P.3d
30 (2007).

       Dixon challenges the sufficiency of the proof on two elements. First, he

claims that there was insufficient evidence adduced that he was released from

custody with the obligation to appear for a subsequent hearing. In this regard,

Dixon relies on the checkboxes left blank on the order setting dates and

conditions of release. Neither the box next to the language setting bail nor the

box next to the words “The defendant shall be released upon personal

recognizance” was marked. This, he contends, means that the case against him

was not proved.

       To the contrary, a complete reading of the order and a consideration of the

circumstances surrounding its entry, viewed in the light most favorable to the

State, supports the verdict. The order is, in part, entitled “Order Setting . . .



       1
          In 2020, the legislature amended RCW 9A.76.170. We cite to the version of the statute
that Dixon was charged with violating.


                                              4
No. 80238-1-I


Conditions of Release.” It mandates that Dixon live at a certain address, forbids

Dixon from having contact with a certain boat dealer, and requires that Dixon

remain in the state of Washington. These conditions would be nonsensical if the

order was designed to keep Dixon in custody, as opposed to releasing him from

custody. Furthermore, Dixon did not appear at the hearing. A rational trier of

fact could infer that a person in custody would be brought to such a hearing. A

rational trier of fact could thus infer, from the wording of the order and the

surrounding circumstances, that Dixon was released after entry of the order.

Thus, sufficient evidence supports the jury’s determination that Dixon was

released by court order.

       Dixon next challenges the sufficiency of the evidence that he had

knowledge of the subsequent personal appearance requirement. Dixon points

again to the December 1, 2017 order. He asserts that because of unclear

handwriting, it is uncertain whether he was required to appear on January 17,

2018 or January 19, 2018. Furthermore, he avers that because the signature

line for the defendant is blank, there is no evidence that he received the

document.

       These arguments are not persuasive. They speak only to the weight of

the evidence presented to the jury, not to its constitutional sufficiency.

“‘Credibility determinations are for the trier of fact and cannot be reviewed on

appeal.’” State v. Bajardi, 3 Wash. App. 2d 726, 733, 418 P.3d 164 (2018) (quoting

State v. Camarillo, 115 Wash. 2d 60, 71, 794 P.2d 850 (1990)). Similarly, the

weight to be assigned to admissible evidence is solely within the province of the




                                          5
No. 80238-1-I


jury. State v. Rattana Keo Phuong, 174 Wn. App 494, 534-35, 299 P.3d. 37

(2013); State v. Gerber, 28 Wash. App. 214, 216, 622 P.2d 888 (1981). The jury

was thus free to determine—by examining the exhibit—that the order set forth an

understandable listing of the date of the next hearing.

      In addition, a rational finder of fact could find plausible the State’s

explanations for the blank line—the likelihood that Dixon signed the line below,

intended for the defense attorney’s signature, given the signature’s resemblance

to Dixon’s signature on other exhibits. Because a rational finder of fact could

determine that Dixon had knowledge that he was required to appear for court on

January 19, sufficient evidence supports the verdict.

      Affirmed.




We concur:




                                          6